 Case 3:17-cv-00159-L-JLB Document 119 Filed 06/26/19 PageID.4706 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHEILA DASHNAW et al.,                         Case No.: 17cv159-L(JLB)
12                                   Plaintiff,
                                                    CLASS ACTION
13   v.
                                                    ORDER FOR SUPPLEMENTAL
14   NEW BALANCE ATHLETICS, INC.,
                                                    DOCUMENTATION
15                                 Defendant.
16
17         Pending before the Court is Plaintiffs' motion for attorneys' fees and litigation
18   expenses (doc. no. 109). Upon preliminary review of the supporting declarations,
19   additional support is required for the nearly $230,000 in litigation expenses sought by
20   Class Counsel.
21         With regard to Exhibit C to the declaration of Jason Kim (doc. no. 109-2),
22   counsel shall provide invoices for (1) all travel-related expenses sufficient to
23   determine how many attorneys participated; (2) any payments made to experts; (3)
24   any amounts paid to West Payment Center sufficient to establish that the payments
25   were necessary for the prosecution of this action only; (4) any amounts described
26   solely by payee and case name; and (5) any other amounts exceeding $250. With
27   regard to the list of expenses in the declaration of Aubry Wand (doc. no. 109-6),
28   counsel shall provide invoices for any payments made to experts.
                                               1
 Case 3:17-cv-00159-L-JLB Document 119 Filed 06/26/19 PageID.4707 Page 2 of 2




 1         Furthermore, the Court is not inclined to award litigation expenses related to
 2   travel or attendance at hearings, depositions, mediations, meetings with experts,
 3   witnesses or opposing counsel for more than one attorney representing the class.
 4   Class Counsel shall prepare a joint list of requested litigation expenses which does
 5   not include such duplication.
 6         No later than July 3, 2019, Class Counsel shall comply with this order.
 7         IT IS SO ORDERED.
 8   Dated: June 26, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
